Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,626,226 B2. 

The differences between the claims are bolded in the table below:
Instant Application (Current)
U.S. Patent No. 9,626,226 B2
1. A method, comprising:






receiving a request to process a workload by a scheduler executing on a processor unit;

determining, from a knowledge base, whether multiple stages of processing are needed to process data of a workload indicated in the workload processing request; 
responsive to determining that multiple stages of processing are needed:
determining a process needed for each stage of the multiple stages; and
determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages;



determining, at the respective stage, available resources of a plurality of computing platforms;
determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of computing platforms has excess capacity sufficient for processing the workload;







accessing, at the respective stage a set of rules for managing the processing allocating based on the throughput value; and












initiating processing of the workload for the respective stage on the computing platform utilizing the select ones of the available resources according to the set of rules.


A system for cross-platform workload processing, comprising: 
a plurality of computing platforms; 

a scheduler executable by the processor unit to: 
receive a request to process a workload, the workload including data to be processed by different workload processes at various processing stages of the workload; 

determine a type of the workload; 
determine types of workload processes needed at the various processing stages for the determined type of workload; 

access historical processing data to determine historical execution statistics associated with previous processing requests for the determined type of the workload; 
determine, by accessing a data input location, whether the data of the type of workload is available for processing; 
in response to determining that the data is available for processing, determine, by accessing a process input location, whether a type of workload process associated with the data is available; 
in response to determining that the type of workload process associated with the data is available, identify available resources on each of the plurality of computing platforms based on observation of current workload processing levels of the plurality of computing platforms; determine whether the identified available resources on at least one of the plurality of computing platforms are sufficient to process the workload based on the historical execution statistics for the type of the workload; 
access a set of rules to determine a 
in response to determining the priority and that the identified available resources on the at least one of the plurality of computing platforms are sufficient to process the type of workload based on the historical execution statistics, select the at least one of the plurality of computing platforms; and initiate processing of the workload on the selected computing platform.

Claim 7 is a computer program product variation of claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to cross-platform workload processing and having similar steps. The only difference between the claims is that the instant application claim recites the additional limitations of “determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages; allocating based on the throughput value”. it would have been obvious to one of ordinary skill in the art to modify the patent claim to include steps of determining throughput values of previous executions because it would provide for allocating sufficient resources to sustain a throughput expected by workloads, thereby improving performance is such system. Additionally, the claims differ in statutory category, in that the instant application claims are directed to a method, and the patent claims are directed to a system. However, it would have been obvious to a person ordinary skill in the art to read the method claim of the instant application into the system claim of the copending application as the method of the copending application performed by the product and system claims.
Additionally, instant application claims 2-9, 11-16 are similar to patent claims 2-6, 

Claims 1-16, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 9,652,294 B2. 
The differences between the claims are bolded in the table below:

Instant Application (Current)
U.S. Patent No. 9,652,294 B2
1. A method, comprising:


receiving a request to process a workload by a scheduler executing on a processor unit;

determining, from a knowledge base, whether multiple stages of processing are needed to process data of a workload indicated in the workload processing request; 
responsive to determining that multiple stages of processing are needed:
determining a process needed for each stage of the multiple stages; and
determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages;

determining, at the respective stage, available resources of a plurality of computing platforms;
determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of computing platforms has excess capacity sufficient for processing the workload;











accessing, at the respective stage a set of rules for managing the processing of the workload at the respective stage; 

allocating select ones of the available resources for the processing of the workload at the respective stage, the allocating based on the throughput value; and




initiating processing of the workload for the respective stage on the computing platform utilizing the select ones of the available resources according to the set 




receiving a request to process a workload by a scheduler executing on a processing unit, the workload including data to be processed by different workload processes at various processing stages of the workload; 
determining a type of the workload; 

determining types of workload processes needed at the various processing stages for the determined type of workload; 


determining, by accessing a data input location, whether the data of the type of workload is available for processing; 
in response to determining that the data is available for processing, determining, by accessing a process input location, whether a type of workload process associated with the data is available; 
in response to determining that the type of workload process associated with the data is available, identifying available resources on each of a plurality of computing platforms based on observation of current workload processing levels of the plurality of computing platforms; 

accessing a set of rules to determine a priority of the workload relative to other workloads based on the type of workload and predicted resource requirement of the workload based on the historical execution statistics for processing on the computing platform; 
in response to determining the priority and that the identified available resources on the at least one of the plurality of computing platforms are sufficient to process the type of workload based on the historical execution statistics, selecting the at least one of the plurality of computing platforms; and initiating processing of the workload on the selected computing platform.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to methods of cross-platform workload processing and having similar steps. The only difference between the claims is that the instant application claim recites the additional limitations of “determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages; allocating based on the throughput value”. it would have been obvious to one of ordinary skill in the art to modify the patent claim to include steps of determining throughput values of previous executions because it would provide for allocating sufficient resources to sustain a throughput expected by workloads, thereby improving performance is such system. Additionally, claims 2-9, 11-16 of the instant application are similar to the claims 2-8 of the patent. Therefore they are rejected under the same rationale as applied to claims 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 9-10, recites “predicting, based on the throughput value, resources needed for each stage of the multiple stages”. However, it is unclear how to determine resources needed based on the throughput value (e.g. how does the through put contribute in determining the resources needed?). 
Claim 10, is rejected for having similar issues as claim 1
Claims 2-9, 11-15 are rejected as being dependent on rejected claims 1 and 10.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cipar et al. (U.S. Pub. No. 20120291041 A1) in view of Ejarque et al. “Semantic Resource Allocation with Historical Data Based Predictions”, further in view of Oono et al. (U.S. Pub. No. 20120317069 A1), and further in view of Druyan et al. (U.S. Publ. .

As per claim 1, Cipar teaches the invention substantially as claimed including a method, comprising:
receiving a request to process a workload by a scheduler executing on a processor unit (par. 0003 … Tasks of a workload to be executed in the processing subsystem are received (at 102); page 5, claim 1 … receiving, by a system having a processor, tasks of a workload to be executed in a processing subsystem having plural processing stages; Fig. 2, Coordinator 203 [equiv. to a scheduler] is configured to receive and schedule the workload tasks);
determining, from a knowledge base, that multiple stages of processing are needed to process data of a workload indicated in the workload processing request (par. 0008 Multiple processing stages of a processing subsystem can be used to perform respective different tasks, such as tasks relating to processing of data.); responsive to determining that multiple stages of processing are needed:
determining a process needed for each stage of the multiple stages (par. 0020 .. the processing subsystem can be a subsystem according to a MapReduce framework. A MapReduce framework provides a distributed computing platform that includes multiple processing stages to perform respective map tasks [first process] and reduce tasks [second process] … For example, the map tasks process input key-value pairs to generate a set of intermediate key-value pairs. The reduce tasks (based on the reduce function) produce an output from the intermediate results); and
accessing, at the respective stage, a set of rules for managing the processing of the workload at the respective stage; allocating select ones of the available resources for the processing of the workload at the respective stage, the allocating based on … [policies that maximizes throughput] (par. 0055 In dynamically assigning resources from the general pool 204 to the processing stages, the coordinator 203 can use any one of various policies [equiv. to accessing rules]. One policy can specify that throughput through the entire processing subsystem 200 is to be maximized (or enhanced) such that overall efficiency is maximized (or enhanced). However, it is conceivable that some intermediate processing stage may produce output that is useful by itself, even when the units of data have not been processed by the entire processing subsystem 200 yet … In such implementations, when processing stages are competing for resources, the coordinator 203 can prioritize assigning resources to earlier processing stages to ensure that data gets to the relatively important intermediate stages more quickly; page 6, claim 16 wherein the coordinator is to dynamically assign selected ones of the resources to the processing stages according to a predefined policy selected from the group consisting of: (1) a policy that enhances throughput through the processing subsystem, (2) a policy that prioritizes assignment of resources to at least one of the plural processing stages as compared to another of the plural processing stages; and (3) a policy that prioritizes processing of at least one selected unit of data over other units of data); and
initiating processing of the workload for the respective stage on the computing platform utilizing the select ones of the available resources according to the set of rules (par. 0041 … if the coordinator 203 determines (at 412) that an available server (or other resource) is present in the general pool 204 (but not in the 
Cipar does not expressly teach:
a Knowledge base, determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages; allocating select ones of the available resources for the processing of the workload at the respective stage, the allocating based on the throughput value.
However, Ejarque teaches: 
a Knowledge base, determining, from the knowledge base, … [Information] associated with previous processing requests for a corresponding type of the workload; and predicting, based on the … [Information], resources needed for each stage of the multiple stages (page 106, left column, lines 32-0048 The Historical Data Repository (HDR): The HDR [equiv. to Knowledge Base] is a flexible, generic component implemented by SZTAKI to provide facilities for log data collection …  The HDR is implemented in Java and can be embedded into Java code or can be run as a separate Web Service … the service collects and stores information about past events (i.e., job executions and resource usage), and provides mining and searching for these mentioned past events … The collected status information is stored as RDF inside the HDR. The repository can then be used for extracting statistics- and knowledge-based information or predictions); allocating select ones of the available resources for the processing of the workload at the respective stage, the allocating based on the … [information] (Abstract, lines 7-12, The results of these predictions will help the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar to include the Historical Data Repository HDR as disclose by Ejarque because such historical data repository would facilitate for collecting data of previous execution by workload tasks/processes for the purpose of in proving future allocation of resources for the types of processes/tasks. 
Cipar and Ejarque does not expressly teach:
determining a throughput value; and predicting, based on the throughput value, resources needed for each stage of the multiple stages; the allocating based on the throughput value. 
However, Oono teaches determining a throughput value; and predicting, based on the throughput value, resources needed for each stage of the multiple stages; the allocating based on the throughput value (par. 0083 The throughput expected value/estimated value calculating unit 213 has a function of calculating the expected throughput value; par. 0060 More specifically, to stably run, for example, a business application [workload] in the business system 300, a throughput value (hereinafter, also referred to as "expected throughput value" or "throughput expected value") which is a predetermined reference needs to be sustained. Hence, with the present embodiment, the throughput sustaining support system generates a throughput 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar and Ejarque to include the method of allocating resources based a throughput value as set forth by Oono, by implementing in the manner allocating resources to workloads based on a calculating a throughput value or throughput value obtained from Knowledge base because it would provide for stably running workloads while optimizing resource usage.
Cipar, Ejarque and Oono does not expressly teach:
determining, at the respective stage, available resources of a plurality of computing platforms; determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of computing platforms has excess capacity sufficient for processing the workload.
However, Druyan teaches determining, at the respective stage, available resources of a plurality of computing platforms; determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of computing platforms has excess capacity sufficient for processing the workload (par. 0022 A job scheduler … assign a job to several different nodes illustrated as nodes 106, 108, 110, 112 and 114 … It should also be understood that some of the nodes may, at the time the job is being dispatched, be executing other jobs. Therefore, when examining the nodes, the job scheduler 102 must determine whether or not the node has enough computational resources available for the job taking into account the computational resources that are consumed by other jobs executing on this node; par. 0026 the job scheduler 102 determines … the computational resource requirements for each node necessary for execution of the job).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque and Oono to incorporate the method of determining computation resources capacity for jobs on nodes as set forth by Druyan because the ability to determine enough resources are available on a computing node would allow for scheduling jobs on only computing nodes having sufficient resources and thereby ensure workload is run stably. 

As per claim 2, Ejarque teaches further comprising determining workload processing statistics of the workload processing (page 106, left column, las paragraph, The collected status information is stored as RDF inside the HDR. The repository can then be used for extracting statistics- and knowledge-based information or predictions).


As per claim 5, Cipar teaches determining that the data for the respective stage is available; and instantiating the process at the respective stage on the computing platform in response to the data for the respective stage being available (par. 0013 … Dynamic assignment of resources "on-the-fly" refers to assignment of resources to the processing stages as tasks of a workload are continually received (due to data or requests arriving at respective processing stages; par. 0015 In some implementations, the processing subsystem can be a processing pipeline that has multiple processing stages to apply different types of processing [processes] with respect to incoming data).


As per claim 6, Cipar further teaches: determining a first workload process for the workload, the first workload process processing the data from a first state to a second state; automatically initiating the first workload process on a first computing platform in response to the data in the first state being available to the first computing platform (par. 0013 … Dynamic assignment of resources "on-the-fly" refers to assignment of resources to the processing stages as tasks of a workload are continually received (due to data or requests arriving at respective processing stages); par. 0020 … The map tasks [map process] are defined by a map function, while the reduce tasks [reduce process] are defined by a reduce function … A map function processes corresponding segments of input data to produce intermediate results, where each of the multiple map tasks (that are based on the map function) processes corresponding segments of the input data. For example, the map tasks process input key-value pairs to generate a set 
determining a second workload process for the workload, the second workload process processing the data from the second state to a third state; and automatically initiating the second workload process on a second computing platform in response to the data in the second state being available to the second computing platform (par. 0020 …The reduce tasks (based on the reduce function) produce an output from the intermediate results. For example, the reduce tasks can merge the intermediate values associated with the same intermediate key; 0057, Fig. 2, processing system 200 includes plurality of servers that execute each processing stage).

As per claim 8, Cipar teaches: determining that the data and the process of the workload are available; and responsive to determining that the data and the process of the workload are available, placing the data and the process each in a respective input queue (par. 0048, multiple queues 510, one of each processing stage…an idle resource available to execute the respective task for the unit of data; as further shown in FIG. 5, a queue 510 of tasks waiting to be processed by the processing subsystem 200, wherein tasks include data).

13.	Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Cipar et in view of Ejarque, Oono and Druyan, as applied to claim 1, and further in view of Czajkowski  et al. (US Patent No. 8046763 B1).

As per claim 3, Cipar, Ejarque, Oono and Druyan teaches the limitations of claim 
However, Czajkowski teaches accessing the set of rules to determine limitations on a quantity of processes to execute per resource (col. 3, lines 58-60, a resource management policy defines guidelines for consuming a resource, such as availability of a resource for computations requesting the resource; col 11, lines 52-54 … Each server may independently control the maximum number of concurrent requests each of its servlets can execute).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque, Oono and Druyan by incorporate policies that include controlling a maximum number of requests each server let can execute as set forth by Czajkowski because it would provide for efficiently controlling the allocation of resources to processes. 

Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cipar et in view of Ejarque, Oono, and Druyan as applied to claim 1, and further in view of Baughman  et al. (US Patent No. 8793381 B2).

As per claim 4, Cipar, Ejarque, Oono, and Druyan does not expressly describe determining a data type of the workload. 
However, Baughman teaches determining a data type of the workload (col. 10, lines 9-22, … Based on past learned history and experience, embodiments scan incoming workload 132, determine workload 132 consists of primarily two types of data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque, Oono, and Druyan by incorporating the method determine a type data of the workload as set forth by Baughman because it would provide for efficiently allocating resources based on the type of data detected.

As per claim 9, Cipar, Ejarque, Oono and Druyan teaches the limitations of claim 1. Oono teaches further comprising determining the throughput value for the type of the workload … (par. 0083 The throughput expected value/estimated value calculating unit 213 has a function of calculating the expected throughput value; par. 0060 … by allocating resources based on the throughput sustaining reference generated by the throughput sustaining support system, it is possible to sustain throughput expected by the business system 300 and stably run the application on the business system). 
Cipar, Ejarque, Oono and Druyan does not expressly teach determine … type of workload based on a data type being processed. However, Baughman teaches determine … type of workload based on a data type being processed (col. 10, lines 9-22, … Based on past learned history and experience, embodiments scan incoming workload 132, determine workload 132 consists of primarily two types of data processing work items. A first of the two types may be characterized by relatively light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque, Oono and Druyan by including logic for determining a type data of the workload as set forth by Baughman because it would facilitate for determining a throughput for the workload at least based on the type of data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cipar et in view of Ejarque, Oono and Druyan as applied to claim 1, and further in view of Dettinger et al. (US Pub. No. 20110060757 A1).

As per claim 7, Cipar, Ejarque, Oono and Druyan do not expressly teach polling, by the second computing platform, the first computing platform to determine whether the data in the second state is available. 
However, Dettinger teaches polling …the first computing platform to determine whether the data in the second state is available (par. 0012 … polling at least a second data node to determine an availability of electronic records regarding the identified subject at the second data node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque, Oono and Druyan to include the technique of polling nodes as set forth by Dettinger because the . 


Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cipar et al. (U.S. Pub. No. 20120291041 A1) in view of Ejarque et al. “Semantic Resource Allocation with Historical Data Based Predictions”,  and further in view of Oono et al. (U.S. Pub. No. 20120317069 A1).
Cipar, Ejarque and Oono were cited in a previous Office Action.

As per claim 10, Cipar teaches the invention substantially as claimed including a method, comprising:
receiving a request to process a workload by a scheduler executing on a processor unit (par. 0003 … Tasks of a workload to be executed in the processing subsystem are received (at 102); page 5, claim 1 … receiving, by a system having a processor, tasks of a workload to be executed in a processing subsystem having plural processing stages; Fig. 2, Coordinator 203 [equiv. to a scheduler] is configured to receive and schedule the workload tasks);
identifying a plurality of data streams associated with the workload (page 5, claim 1 … receiving, by a system having a processor, tasks of a workload to be executed in a processing subsystem having plural processing stages; par. 0013 … tasks of a workload are continually received (due to data or requests arriving at respective processing stages);
determining … that multiple stages of processing are needed to process the plurality of data streams (par. 0008 Multiple processing stages of a processing subsystem can be used to perform respective different tasks, such as tasks relating to processing of data);
accessing a set of rules for managing the processing of the workload and defining priorities for the processing the plurality of data streams; selecting a first input data stream from the plurality of data streams to input to a first process according to the priorities defined by the set of rules; allocating a first set of resources for the processing of the workload at the first process selecting a second input data stream from the plurality of data streams to input to a second process according to the priorities defined by set of rules upon completion of the first process; allocating a first set of resources for the processing of the workload at the first process based on … [policies that maximizes throughput] (par. 0055 In dynamically assigning resources from the general pool 204 to the processing stages, the coordinator 203 can use any one of various policies [equiv. to accessing rules]. One policy can specify that throughput through the entire processing subsystem 200 is to be maximized (or enhanced) such that overall efficiency is maximized (or enhanced). However, it is conceivable that some intermediate processing stage may produce output that is useful by itself, even when the units of data have not been processed by the entire processing subsystem 200 yet … In such implementations, when processing stages are competing for resources, the coordinator 203 can prioritize assigning resources to earlier processing stages to ensure that data gets to the relatively important intermediate stages more quickly; page 6, claim 16 wherein the coordinator is 
initiating processing of the first input data stream via the first process (par. 0041 … if the coordinator 203 determines (at 412) that an available server (or other resource) is present in the general pool 204 (but not in the corresponding dedicated set 206.sub.--i), then the coordinator 203 schedules (at 418) the task T for data unit D on the available resource from the general pool 204).
Cipar does not expressly teach: a knowledge base; determining, from the knowledge base, a throughput value associated with previous processing requests for a same type of workload processing; and predicting, based on the throughput value, resources needed for processing the workload for each stage. 
However, Ejarque teaches:
a knowledge base; determining, from the knowledge base, a throughput value associated with previous processing requests for a same type of workload processing; and predicting, based on the throughput value, resources needed for processing the workload for each stage (page 106, left column, lines 32-0048 The Historical Data Repository (HDR): The HDR [equiv. to Knowledge Base] is a flexible, generic component implemented by SZTAKI to provide facilities for log data collection …  The HDR is implemented in Java and can be embedded into Java code or can be allocating a first set of resources for the processing of the workload at the first process based on the …[information] (Abstract, lines 7-12, The results of these predictions will help the schedulers to improve the allocation of resources to the different tasks. In this paper, we present a framework which uses semantically enhanced historical data for predicting the behavior of tasks and resources in the system, and allocating the resources according to these predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar to include the Historical Data Repository HDR as disclose by Ejarque because such historical data repository would facilitate for collecting data of previous execution by workload tasks/processes for the purpose of in proving future allocation of resources for the types of processes/tasks. 
Cipar and Ejarque does not expressly teach:
determining, from the knowledge base, a throughput value; predicting based on the knowledge base resources needed for processing the workload for each state; allocating select ones of the available resources … based on the throughput value.
However, Oono teaches:
determining … a throughput value; predicting … resources needed for processing the workload for each state; allocating select ones of the available resources … based on the throughput value (par. 0083 The throughput expected value/estimated value calculating unit 213 has a function of calculating the expected throughput value; par. 0060 More specifically, to stably run, for example, a business application [workload] in the business system 300, a throughput value (hereinafter, also referred to as "expected throughput value" or "throughput expected value") which is a predetermined reference needs to be sustained. Hence, with the present embodiment, the throughput sustaining support system generates a throughput sustaining reference which serves as a reference for analyzing whether or not the expected throughput value is sustained. Further, by allocating resources based on the throughput sustaining reference it is possible to sustain throughput expected by the business system 300 and stably run the application on the business system. Here, the allocating of resources based on a the throughput sustaining reference is reasonably interpreted as predicting resources based on the throughput reference and allocating resources based on the predicting. It is further noted that neither the claim language nor specification of the instant specification describe how to predict resources based on the throughput value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar and Ejarque to include the method of allocating resources based a throughput value as set forth by Oono, by implementing in the manner allocating resources to workloads based on a calculating a throughput value or throughput value obtained from Knowledge base because it would provide for stably running workloads while optimizing resource usage.

As per claim 12, Cipar teaches further comprising initiating the second process with the second input data stream (par. 0020 … the map tasks process input key-value pairs to generate a set of intermediate key-value pairs. The reduce tasks [reduce process] (based on the reduce function) produce an output from the intermediate results. For example, the reduce tasks can merge the intermediate values associated with the same intermediate key; 0057, Fig. 2, processing system 200 includes plurality of servers that execute each processing stage).

As per claim 13, Cipar further teaches inputting the second input data stream with an output data stream of the first process into the second process according to the set of rules (par. 0008 … After the first processing stage has applied respective processing to the received data, the processed data can then be sent to subsequent processing stage(s) for further processing. The processing subsystem can have two or more processing stages; page 6, claim 16 wherein the coordinator is to dynamically assign selected ones of the resources to the processing stages according to a predefined policy selected from the group consisting of: (1) a policy that enhances throughput through the processing subsystem, (2) a policy that prioritizes assignment of resources to at least one of the plural processing stages as compared to another of the plural processing stages; and (3) a policy that prioritizes processing of at least one selected unit of data over other units of data; par. 0055 In dynamically assigning resources from the general pool 204 to the processing stages, the coordinator 203 can use any one of various policies [equiv. to accessing rules]. One policy can specify that 

As per claim 14, Ejarque teaches further comprising determining workload processing statistics of the workload processing (page 106, left column, las paragraph, The collected status information is stored as RDF inside the HDR. The repository can then be used for extracting statistics- and knowledge-based information or predictions).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cipar et in view of Ejarque and Oono as applied to claim 10, and further in view of Sibert  et al. (U.S. Pub.  No. 20110311043 A1).
Sibert was cited in a previews Office Action.

As per claim 11, Cipar teaches further comprising defining the priorities in the set of rules based on the data … in the respective plurality of data streams (par. 0055, In dynamically assigning resources from the general pool 204 to the processing stages, the coordinator 203 can use any one of various policies … In such implementations, when processing stages are competing for resources, the coordinator 203 can prioritize assigning resources to earlier processing stages to ensure that data gets to the relatively important intermediate stages more quickly).  
Cipar, Ejarque and Oono does not expressly recite: defining the priorities ... based on the data type.
However, Sibert teaches defining the priorities ... based on the data type 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque and Oona to include for determining priorities based on data type as set forth by Sibert, because it would provide for defining rules that define priorities for workload process based at least on the type of data, with predictable results. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cipar et in view of Ejarque, Oono as applied to claim 10, and further in view of Baughman  et al. (US Patent No. 8793381 B2).
Baughman was cited in a previous Office Action.

As per claim 15, Cipar, Ejarque, Oono does not expressly describe determining a data type of the workload. 
However, Baughman teaches determining a data type of the workload (col. 10, lines 9-22, … Based on past learned history and experience, embodiments scan incoming workload 132, determine workload 132 consists of primarily two types of data processing work items. A first of the two types may be characterized by relatively light analytical processing across huge amounts of data and may be disk I/O bound. A second of the two types may be characterized by heavy processing on relatively low amounts of data and may be frequently CPU utilization or CPU memory bound).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 16, Cipar, Ejarque, Oono and Druyan teaches the limitations of claim 1. Oono teaches further comprising determining the throughput value … (par. 0083 The throughput expected value/estimated value calculating unit 213 has a function of calculating the expected throughput value; par. 0060 … by allocating resources based on the throughput sustaining reference generated by the throughput sustaining support system, it is possible to sustain throughput expected by the business system 300 and stably run the application on the business system). 
Cipar, Ejarque, Oono does not expressly teach determining … type of data of the plurality of data streams. However, Baughman teaches determining … type of data of the plurality of data streams (col. 10, lines 9-22, … Based on past learned history and experience, embodiments scan incoming workload 132, determine workload 132 consists of primarily two types of data processing work items. A first of the two types may be characterized by relatively light analytical processing across huge amounts of data and may be disk I/O bound. A second of the two types may be characterized by heavy processing on relatively low amounts of data and may be frequently CPU utilization or CPU memory bound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cipar, Ejarque, Oono by 

Amendment Proposal
In an effort to advance prosecution, the following amendment proposal was presented to applicant’s representative during an interview conducted on 06/30/2021. 

1. (Currently Amended) A method, comprising:
receiving a request to process a workload by a scheduler executing on a processor unit;
determining, from a knowledge base, that multiple stages of processing are needed to process data of a workload indicated in the workload processing request;
responsive to determining that multiple stages of processing are needed:
determining a process needed for each stage of the multiple stages; and
determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and
predicting, based on the throughput value, resources needed for each stage of the multiple stages;  
determining, at the respective stage, available resources based on currently executing workloads of a plurality of computing platforms;  
determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of 
accessing, at the respective stage, a set of rules for evaluating a priority of the workload relative to other workloads and to determine limitations on a quantity of processes to execute per resource 
allocating select ones of the available resources for the processing of the workload at the respective stage, the allocating based on the throughput value; and
initiating processing of the workload for the respective stage on the computing platform utilizing the select ones of the available resources according to the set of rules.

10.    (Currently Amended) A method, comprising:
receiving a request to process a workload by a scheduler executing on a processor unit;
identifying a plurality of data streams associated with the workload;
determining, from a knowledge base, that multiple stages of processing are needed to process the plurality of data streams;
responsive to determining that multiple stages of processing are needed:
determining, from the knowledge base, a throughput value associated with previous processing requests for a same type of workload processing; and
predicting, based on the throughput value, resources needed for processing the workload for each stage;
determining, at the respective stage, available resources based on currently executing workloads of a plurality of computing platforms;  
determining, based upon the predicted resources needed for the respective stage and the available resources, that a computing platform of the plurality of computing platforms has excess capacity sufficient for processing the data streams at the respective stage;
accessing a set of rules for evaluating a priority of the workload relative to other workloads and to determine limitations on a quantity of processes to execute per resource 
selecting a first input data stream from the plurality of data streams to input to a first process according to the priorities defined by the set of rules;
allocating a first set of resources for the processing of the workload at the first process based on the throughput value;
initiating processing of the first input data stream via the first process; and
selecting a second input data stream from the plurality of data streams to input to a second process according to the priorities defined by set of rules upon completion of the first process.

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.
(1) The applicant argues in pages 9-10 for claims 1 and 10 that the cited references, taken alone or in combination fail to teach “determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type 
As per point 1, the examiner respectfully submits that the combination of references cited, Cipar, Ejarque, Oono and Druyan reasonably teaches all the limitations as claimed including “determining, from the knowledge base, a throughput value associated with previous processing requests for a corresponding type of the workload; and predicting, based on the throughput value, resources needed for each stage of the multiple stages” For example, Cipar discloses, par. 0008, Multiple processing stages of a processing subsystem can be used to perform respective different tasks, such as tasks relating to processing of data; par. 0055 In dynamically assigning resources from the general pool 204 to the processing stages, the coordinator 203 can use any one of various policies [equiv. to accessing rules]. Ejarque discloses, page 106, left column, lines 32-0048 The Historical Data Repository (HDR) [equiv. to a Knowledge Base]: … to provide facilities for log data collection … The HDR … collects and stores information about past events (i.e., job executions and resource usage). Abstract, lines 7-12, The results of … predictions … help the schedulers to improve the allocation of resources to the different tasks … a framework … uses semantically enhanced historical data for predicting the behavior of tasks and resources in the system, and allocating the resources according to these predictions. 
Meanwhile, Oono teaches, par. 0083, a throughput expected value/estimated value calculating unit 213 that has a function of calculating the expected throughput value which is a predetermined reference needs to be sustained … allocating resources based on the throughput sustaining reference [throughput value] … to sustain .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195